17-01101-scc           Doc 44        Filed 04/09/19          Entered 04/09/19 18:36:24                Main Document
                                                            Pg 1 of 3


GRIFFIN HAMERSKY LLP
420 Lexington Avenue, Suite 400
New York, New York 10170
Telephone: (646) 998-5580
Facsimile: (646) 998-8284
Scott A. Griffin
Michael D. Hamersky
Richard K. Milin

Counsel for NYAM, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
In re:                                                                             :
                                                                                   :   Chapter 11
BCBG MAX AZRIA GLOBAL HOLDINGS, LLC, et al., :
                                                                                   :   Case No. 17-10466 (SCC)
                                         Debtors.                                  :
                                                                                   :   (Jointly Administered)
---------------------------------------                                            :
                                                                                   :
DAVID MACGREEVEY, in his capacity as                                               :
PLAN ADMINISTRATOR,                                                                :   Adv. Pro. No. 17-01101 (SCC)
                                                                                   :
                                           Plaintiff,                              :
                                                                                   :
                        v.                                                         :
                                                                                   :
NYAM, LLC,                                                                         :
                                                                                   :
                                         Defendant                                 :
                                                                                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

  AFFIRMATION OF SERVICE OF APPELLANT’S STATEMENT OF ISSUES AND
  DESIGNATION OF RECORD ON APPEAL PURSUANT TO RULE 8009 OF THE
            FEDERAL RULES OF BANKRUPTCY PROCEDURE

STATE OF NEW YORK                       )
                                        ) ss.:
COUNTY OF NASSAU                        )

          SOPHIA HEPHEASTOU, being sworn, deposes and says: deponent is not a party to the

action, is over 18 years of age and resides at Nassau County, New York.



                                                                 1
17-01101-scc     Doc 44     Filed 04/09/19    Entered 04/09/19 18:36:24        Main Document
                                             Pg 2 of 3


         On April 9, 2019, deponent served a copy of the Appellant’s Statement of Issues and

Designation of Record on Appeal Pursuant to Rule 8009 of the Federal Rules of Bankruptcy

Procedure [Docket No. 43] (the “Document”) upon the parties listed in “Exhibit “A” hereto by

email and by depositing copies of the Document to the United States Postal Service for first-class,

postage prepaid, mail delivery.

Dated:    New York, New York
          April 9, 2019
                                                            /s/ Sophia Hepheastou
                                                            Sophia Hepheastou, Esq.




                                                2
17-01101-scc   Doc 44    Filed 04/09/19    Entered 04/09/19 18:36:24   Main Document
                                          Pg 3 of 3




                                      EXHIBIT “A”

Pachulski Stang Ziehl & Jones LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Attn: Beth E. Levine, Esq., blevine@pszjlaw.com
      Steven William Golden, Esq., sgolden@pszjlaw.com




                                            3
